 

Exhibit 10.2

 

 

FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”) dated as of
February 21, 2020 (the “Effective Date”), is made by and among those persons
listed on Schedule A attached to this Amendment (each individually, “Seller”,
and collectively, “Sellers”), and BBQ Acquisition, Inc., a Minnesota
corporation, its successors and assignees (“Buyer”). 

 

RECITALS

 

A.Sellers and Buyer are parties to that certain Asset Purchase Agreement dated
February 11, 2020 (the “Asset Purchase Agreement”), pursuant to which Buyer
agreed to purchase certain assets and assume certain liabilities of the Granite
City Business (as defined in the Asset Purchase Agreement).

B.Sellers and Buyer desire to amend the Asset Purchase Agreement as set forth
herein.    

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed as follows:

1. Amendment to Asset Purchase Agreement. Sellers and Buyer agree that the Asset
Purchase Agreement shall be amended as follows:

(a) Schedule 1.1(a) shall be replaced in its entirety with the Schedule 1.1(a)
attached hereto.

(b) Schedule 1.1(g) shall be amended to add the following item:

License Agreement, dated as of January 11, 2011, by and between Granite City
Food & Brewery Ltd. and Caffé Connection, Inc.

(c) Schedule 1.2 shall be amended to delete item 2, which item reads as follows:

The portion of the master lease of the Sellers to the extent related to the
restaurant located at 15085 119th St., Olathe, KS 66062.

2. Terms of Asset Purchase Agreement.  Except as expressly set forth in this
Amendment, all other terms and provisions of the Asset Purchase Agreement will
remain in full force and effect.   

3. Miscellaneous.  This Amendment constitutes the entire agreement among the
parties and supersedes any prior understandings, agreements, or representations
among the parties, written or oral, that may have related in any way to the
subject matter hereof.  This Amendment may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement.  A signed copy of this Amendment delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Amendment.

 

 



12378957v1



 



 

IN WITNESS WHEREOF, the undersigned have executed this Amendment to be effective
as of the Effective Date.

 

 

BUYER:

 

BBQ Acquisition, Inc.

 

By:/s/ Jeff Crivello

Name:Jeff Crivello

Title:CEO

 

 

 

SELLERS:

 

Granite City Food & Brewery Ltd.

 

 

By:/s/ Richard H. Lynch

     Richard H. Lynch, President

 

 

Granite City – Arkansas, Inc.

 

 

By:/s/ Richard H. Lynch

     Richard H. Lynch, President

 

Granite City – Orland Park, Inc.

 

 

By:/s/ Richard H. Lynch

     Richard H. Lynch, President

 

Granite City – Creve Coeur, Inc.

 

 

By:/s/ Richard H. Lynch

     Richard H. Lynch, President

 



 

 

 



[Signature Page – First Amendment to Asset Purchase Agreement (GC-Assets Only)]



 

Granite City – Rockford, Inc.

 

 

By:/s/ Richard H. Lynch

     Richard H. Lynch, President

 

Granite City – Peoria, Inc.

 

 

By:/s/ Richard H. Lynch

     Richard H. Lynch, President

 

Granite City of Indiana, Inc.

 

 

By:/s/ Richard H. Lynch

     Richard H. Lynch, President

 

Granite City of Ohio, Inc.

 

 

By:/s/ Richard H. Lynch

     Richard H. Lynch, President

 

Granite City Restaurant Operations, Inc.

 

 

By:/s/ Richard H. Lynch

     Richard H. Lynch, President

 

Granite City of Kansas, Ltd.

 

 

By:/s/ Richard H. Lynch

     Richard H. Lynch, President

 

Granite City of Maryland, Inc.

 

 

By:/s/ Richard H. Lynch

     Richard H. Lynch, President

 



[Signature Page – First Amendment to Asset Purchase Agreement (GC-Assets Only)]



 

Schedule A

Sellers

1.



Granite City Food & Brewery Ltd., a Minnesota corporation.

2.



Granite City – Arkansas, Inc., an Arkansas corporation.

3.



Granite City – Orland Park, Inc., an Illinois corporation.

4.



Granite City – Creve Coeur, Inc., a Missouri corporation.

5.



Granite City – Rockford, Inc., an Illinois corporation.

6.



Granite City – Peoria, Inc., an Illinois corporation.

7.



Granite City of Indiana, Inc., an Indiana corporation.

8.



Granite City of Ohio, Inc., a Ohio corporation.

9.



Granite City Restaurant Operations, Inc., a Minnesota corporation.

10.



Granite City of Kansas, Ltd., a Kansas corporation.

11.



Granite City of Maryland, Inc., a Minnesota corporation.

 

 

 



12378957v1



 



 

Schedule 1.1(a)

Acquired Leased Real Property

Location

State

Landlord

St. Cloud

MN

Store Master Funding I, LLC

Sioux Falls

SD

Doug Johnson

Fargo

ND

WEST ACRES DEVELOPMENT LLP     

Cedar Rapids

IA

Rainmaker Management Inc.

Davenport

IA

Store Master Funding I, LLC

Lincoln

NE

Star-West Gateway LLC c/o Starwood Retail Partners, LLC

Maple Grove

MN

Todd and Lori Hanson

Eagan

MN

Store Master Funding I, LLC

Roseville

MN

PPF RTL ROSEDALE SHOPPING CENTER LLC

Creve Coeur

MO

CAPLACO NINE INC.               

Ft. Wayne

IN

Brookfield Property REIT Inc.

Troy

MI

Store Master Funding I, LLC

Franklin

TN

DRURY DEVELOPMENT CORP                        

Naperville

IL

Store Master Funding I, LLC

Northville

MI

The Inland Real Estate Groupo, Inc.

Zona Rosa

MO

Doug Johnson

Schaumburg

IL

Store Master Funding I, LLC

Legends

KS

Westrim Properties LLC

 

12378957v1



 

